Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed December 7, 2021.  
Claims 1, 3, 5-6, 10, 12, 15-16, 20, 22-23, 25, 28, 31-36 and 38 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3, 5-6, 10, 12, 15-16, 20, 22-23, 25, 28 and 31-33) in the reply filed on December 7, 2021 is acknowledged.  
Claims 34-36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on December 7, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1, 3, 5-6, 10, 12, 15-16, 20, 22-23, 25, 28 and 31-33 have been examined on the merits as detailed below:

Drawings
The Drawings filed January 10, 2020 are acknowledged and have been accepted by the Examiner.

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed December 13, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Nucleotide Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §1.821-1.825 for the reason(s) set forth below:  
The present Specification lists SEQ ID NO:3 as having the following sequence:  Ac- Leu-Thr-Phe-Aib-Glu-Tyr-Trp-Aib-Gln-Leu-Aib-Ser-Al.  See page 44.  However, the text file of the Sequence Listing reports SEQ ID NO:3 as follows:  Leu Thr Phe Xaa Glu Tyr Trp Xaa Gln Leu Xaa Ser Ala.  The sequences listed in the Disclosure must be the same as the sequences listed in the text file of the Sequence Listing.  
Applicant is urged to carefully review the application to ensure that it fully complies with the sequence rules.  Applicants must comply with the requirements of 37 C.F.R. §1.821-1.825 in order for any response to this action to be considered fully responsive.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-6, 10, 12, 15-16, 20, 22-23, 25, 28 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation, "said C-terminus of said non-cell penetrating peptide".  There is insufficient antecedent basis for this limitation the claim because the claim never (previously) makes reference to a “C-terminus”.  Claims 3, 5-6, 10, 12, 15-16, 20, 22-23, 25, 28 and 31-33 are included in this rejection due to their dependency therein.
Claims 32 and 33 are further indefinite because the article “a” is improperly recited instead of “the” in the claims.  Applicant is reminded that the definite article is used before singular and plural nouns when the noun is specific or particular. “The” signals that the noun is definite, that it refers to a particular member of a group.  Therefore, it is suggested that replacement of the phrase, “a peptide conjugate” with the term, “the peptide conjugate” would be appropriate.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5-6, 12, 20, 22-23, 25, 28, and 31-33 are rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over WO 2015/031837 A1 to Li et al. (hereinafter, “Li”).
The claims are drawn to a nucleic acid-peptide conjugate comprising: 2(i) a non-cell penetrating peptide; 3(ii) a phosphorothioate nucleic acid; and 4(iii) a chemical linker attaching said phosphorothioate nucleic acid to said non-cell penetrating peptide; 6wherein said phosphorothioate nucleic acid enhances intracellular delivery of said 7non-cell penetrating peptide.
According to the present Specification and Li, the terms “polypeptide”, “peptide” and “protein” are used interchangeably (see [0056] of Li) to refer to a polymer of amino acid residues. 
Also, the terms apply to amino acid polymers in which one or more amino acid residue is an artificial chemical mimetic of a corresponding naturally occurring amino acid, as well as to naturally occurring amino acid polymers and non-naturally occurring amino acid polymers. In [0057], the term “amino acid refers to naturally occurring and synthetic amino acids, as well as amino acid analogs and amino acid mimetics that function in a manner similar to the naturally occurring amino acids.  These includes modified amino acids such as hydroxyproline, gamma-carboxyglutamate, and O-phosphoserine.


Li teaches the non-cell penetrating protein has a molecular weight from at least about 25 kD.  Since the average molecular weight of an amino acid is 110Da, this would therefore put the non-cell penetrating peptide at least 5 amino acids in length.  See the evidence of Amino Acid Molecular Weights downloaded from https://www.promega.com/resources/tools/amino-acid-chart-amino-acid-structure/ on January 11, 2022. 
Li at [0110] teaches that, optionally, the non-cell penetrating protein binds an intracellular target. The intracellular target can be a therapeutic target or a diagnostic 
In [0107], Li teaches the cell penetrating conjugate may be made by contacting the non-cell penetrating protein with the phosphorothioate nucleic acid and allowing the phosphorothioate nucleic acid to bind to the protein. By way of example, the provided cell penetrating conjugate may be made by contacting the non-cell penetrating protein with the phosphorothioate nucleic acid and allowing the phosphorothioate nucleic acid to covalently bind to an amino acid of the protein. 
Li at paragraphs [0149] and [0166] exemplifies conjugation of phosphorothioated oligos to a modified antibody, wherein T, thymine; A, adenine; G, guanine; C, cytosine; (*) indicates phosphorothioation. 5ThioMC6-D, l-O-Dimethoxytrityl-hexyl-disulfide,l'-[(2-cyanoethyl)-(N,N-diisopropyl)]-phosphoramidite (Thiol-Modifier C6 S-S); iSpC3, C3 3-(4,4'-Dimethoxytrityloxy)-propyl-l-[(2-cyanoethyl)- (N,N-diisopropyl)]-phosphoramidite (Spacer Phosphoramidite); iFAM, 2- Dimethoxytrityloxymethyl-6-(3',6'-dipivaloylfluorescein-6-yl-carboxamido)-hexyl-l-0-[(2- cyano-ethyl)-(N,N-diisopropyl)]-phosphoramidite (6-Fluorescein Phosphor-amidite) (Glen Research, Sterling, VA. 
Pharmaceutical compositions of the conjugates are also described, e.g., in [0115]-[0120].
Therefore, claims 1, 3, 5-6, 12, 20, 22-23, 25, 28, and 31-33 are anticipated by or obvious over Li, absent some evidence to the contrary.


******
s 1, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/031837 A1 to Li et al. (hereinafter, “Li”) in view of WO 93/20238 to Burrell et al. (hereinafter, Burrell).
Li is relevant and relied upon in its entirety and as discussed above.  Li particularly teaches the non-cell penetrating peptide/protein of their invention binds an intracellular target. The intracellular target can be a therapeutic target or a diagnostic target or other target of interest located intracellularly.
Li does not teach an intracellular target being Hdm2 and comprising the amino acid sequence of SEQ ID NO:2 of the present invention.
Burrell teach a sequence encoded by the human MDM2 gene (also known as Hdm2).  See SEQ ID NO:3.  Amplification of the MDM2 gene is diagnostic of neoplasia or the potential for neoplasia. The protein encoded by this gene interacts with the product of the p53 gene. p53 is a tumour suppressor gene and encodes a protein which appears to be a member of a group of proteins which regulate normal cellular proliferation and suppression of cellular transformation.  Inactivation of the p53 gene has been implicated in the formation, or progression of a wide variety of carcinoma. 
It would have been obvious to make a nucleic acid-peptide conjugate comprising: 2(i) a non-cell penetrating peptide; 3(ii) a phosphorothioate nucleic acid; and 4(iii) a chemical linker attaching said phosphorothioate nucleic acid to said non-cell penetrating peptide; 6wherein said phosphorothioate nucleic acid enhances intracellular delivery of said 7non-cell penetrating peptide given the teachings and suggestions of Li.
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to have the conjugate of Li target the intracellular target, Hdm2, 
One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success of having the conjugate of Li target the intracellular target, Hdm2 since Burrell provide the amino acid sequence encoded by the human MDM2 gene.
Therefore, the invention as a whole is prima facie obvious over Li in view of Burrell.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because Section 33(a) of the America Invents Act (AIA ) reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 32 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In the instant case, the claim is drawn a cell comprising a nucleic acid-peptide 
It is noted that amending the claims such that they are limited to “an isolated cell” would obviate this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 3, 5-6, 12, 15-16, 20, 22-23, 25, 28 and 31-33 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,967,070 (hereinafter, “070”) in view of WO 93/20238 to Burrell et al. (hereinafter, Burrell).  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,967,070 in view of Burrell renders obvious the present claims.  
U.S. Patent No. 10,967,070 discloses:
The terms "polypeptide," "peptide" and "protein" are used interchangeably herein to refer to a polymer of amino acid residues. 

U.S. Patent No. 10,967,070 does not teach an intracellular target being Hdm2 and 
Burrell teach a sequence encoded by the human MDM2 gene (also known as Hdm2).  See SEQ ID NO:3.  Amplification of the MDM2 gene is diagnostic of neoplasia or the potential for neoplasia. The protein encoded by this gene interacts with the product of the p53 gene. p53 is a tumour suppressor gene and encodes a protein which appears to be a member of a group of proteins which regulate normal cellular proliferation and suppression of cellular transformation.  Inactivation of the p53 gene has been implicated in the formation, or progression of a wide variety of carcinoma. 
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
It would have been obvious to make a nucleic acid-peptide conjugate comprising: 2(i) a non-cell penetrating peptide; 3(ii) a phosphorothioate nucleic acid; and 4(iii) a chemical linker attaching said phosphorothioate nucleic acid to said non-cell penetrating peptide; 6wherein said phosphorothioate nucleic acid enhances intracellular delivery of said 7non-cell penetrating peptide given the teachings and suggestions of U.S. Patent No. 10,967,070.
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to have the conjugate of U.S. Patent No. 10,967,070 target the intracellular target, Hdm2, since Burrell identify that this target can interact with p53 intracellularly to cause subsequent degradation of the p53 protein. 
Therefore, the claims of U.S. Patent No. 10,967,070 overlaps in scope and fully embraces that which is claimed in the instant invention in view of Burrell.


******
Claims 1, 3, 5-6, 12, 15-16, 20, 22-23, 25, 28 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 9-11, 20, 25, 27, 28, 32, 33, 42 and 60-62 of copending Application No. 15/750,814 (hereinafter, “application ‘814”) in view of WO 93/20238 to Burrell et al. (hereinafter, Burrell).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application ‘814 comprise overlapping subject matter.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of application ‘814 in view of Burrell renders obvious the present claims.  
Application ‘814 discloses:
The terms "polypeptide," "peptide" and "protein" are used interchangeably herein to refer to a polymer of amino acid residues. 

Application ‘814 does not teach an intracellular target being Hdm2 and comprising the amino acid sequence of SEQ ID NO:2 of the present invention.
Burrell teach a sequence encoded by the human MDM2 gene (also known as Hdm2).  See SEQ ID NO:3.  Amplification of the MDM2 gene is diagnostic of neoplasia or the potential for neoplasia. The protein encoded by this gene interacts with the product of the p53 gene. p53 is a tumour suppressor gene and encodes a protein which appears to be a member of a group of proteins which regulate normal cellular proliferation and suppression of cellular transformation.  Inactivation of the p53 gene has been implicated in the formation, or progression of a wide variety of carcinoma. 
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the co-pending application as certain preferred embodiments.
It would have been obvious to make a nucleic acid-peptide conjugate comprising: 2(i) a non-cell penetrating peptide; 3(ii) a phosphorothioate nucleic acid; and 4(iii) a chemical linker attaching said phosphorothioate nucleic acid to said non-cell penetrating peptide; 6wherein said phosphorothioate nucleic acid enhances intracellular delivery of said 7non-cell penetrating peptide given the teachings and suggestions of Application ‘814.
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to have the conjugate of Application ‘814 target the intracellular target, Hdm2, since Burrell identify that this target can interact with p53 intracellularly to cause subsequent degradation of the p53 protein. 
Therefore, the claims of Application ‘814 overlaps in scope and fully embraces that which is claimed in the instant invention in view of Burrell.


******
Claims 15-16, 20, 22-23, 25, 28 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16,630,343 (hereinafter, “application ‘343”) in view of WO 93/20238 to Burrell et al. (hereinafter, Burrell).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application ‘343 comprise overlapping subject matter.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of application ‘343 in view of Burrell renders obvious the present claims.  
Application ‘343 discloses:
The terms "polypeptide," "peptide" and "protein" are used interchangeably herein to refer to a polymer of amino acid residues. 
It is noted that the average molecular weight of an amino acid is 110Da, which would therefore put the non-cell penetrating peptide at a molecular weight of less than 
Application ‘343 does not teach an intracellular target being Hdm2 and comprising the amino acid sequence of SEQ ID NO:2 of the present invention.
Burrell teach a sequence encoded by the human MDM2 gene (also known as Hdm2).  See SEQ ID NO:3.  Amplification of the MDM2 gene is diagnostic of neoplasia or the potential for neoplasia. The protein encoded by this gene interacts with the product of the p53 gene. p53 is a tumour suppressor gene and encodes a protein which appears to be a member of a group of proteins which regulate normal cellular proliferation and suppression of cellular transformation.  Inactivation of the p53 gene has been implicated in the formation, or progression of a wide variety of carcinoma. 
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the co-pending application as certain preferred embodiments.
It would have been obvious to make a nucleic acid-peptide conjugate comprising: 2(i) a non-cell penetrating peptide; 3(ii) a phosphorothioate nucleic acid; and 4(iii) a chemical linker attaching said phosphorothioate nucleic acid to said non-cell penetrating peptide; 6wherein said phosphorothioate nucleic acid enhances intracellular delivery of said 7non-cell penetrating peptide given the teachings and suggestions of Application ‘343.
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to have the conjugate of Application ‘343 target the intracellular target, Hdm2, since Burrell identify that this target can interact with p53 intracellularly to 
Therefore, the claims of Application ‘343 overlaps in scope and fully embraces that which is claimed in the instant invention in view of Burrell.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


******
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claims 1, 3, 5, 6, 12, 32 and 33 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 2, 10, 17, 53, 54 of copending Application No. 16/630,343. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Application ‘343 discloses:
The terms "polypeptide," "peptide" and "protein" are used interchangeably herein to refer to a polymer of amino acid residues. 

The claims of Application ‘343 have an identical scope to that which is claimed in the instant invention.



Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635